NOTE: This order is nonprecedential '
United States Court of AppeaIs
for the Federal Circuit
SYSTEMS DEVELOPMENT CORPORATION,
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1092
Appea1 from the Ar1ned Services Board of C0ntract
Appea1s in no. 56682, Administrative Judge Monroe E.
F`reeman, Jr. `
ON MOTION
ORDER ‘
Up0n consideration of the motion to withdraw 'i‘im0-
thy P. Pitt1nan and to substitute Howe11 Roger Riggs as
principal counsel for Syste1ns Deve10pment C0rporation,
IT IS ORDERED THAT2
The motion is granted.

SYSTEMS DEVELOPMENT V. ARMY 2
CC.
S
FOR THE COURT
  mn /s/ Jan Horbz-113
Date J an Horba1y
C1erk
Tirn0thy P. Pittn:1an, Esq.
Jeffrey A. Regner, Esq. F"£D
HOW@11ROg€1" R1ggS, ESq- u.s. count 0FAPPnu.s FoR
ms reagan macon
JAN 25 2011
1AnFanaALv
susan
`\